   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 1 of 6 PageID #:7226




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

 FRANKLIN T. BYRD,

              Petitioner,                           No. 19 C 50184

       v.                                           Judge Thomas M. Durkin

 TERI KENNEDY, Warden of the Pontiac
 Correctional Center,

              Respondent.

                        MEMORANDUM OPINION AND ORDER

      An Illinois state court jury found Franklin Byrd guilty of murder and robbery.

He is serving an 86-year sentence at the Pontiac Correctional Center in Illinois, in

the custody of Warden Teri Kennedy. Byrd, pro se, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The Warden answered the petition seeking its

dismissal. R. 11. Byrd’s petition is denied and the Court declines to issue a certificate

of appealability.

                                     Background

      During Byrd’s trial, the State used peremptory challenges to excuse three

potential jurors who were black. Byrd claimed the State acted with racially

discriminatory motive, and requested a Batson hearing. The court found a prima facie

case of discrimination with respect to the State’s third challenge. The court excused

the first two potential jurors, with no objection from Byrd. Ultimately, the court

discharged the entire jury pool, and declared a mistrial. Following rulings on various
   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 2 of 6 PageID #:7227




motions in limine and other matters, the court confirmed with Byrd’s counsel that

there were no further matters to address before adjourning for the day.

      The next day, a new venire was summoned. Byrd asked the court to re-call the

third potential juror and seat that person on the jury. The court denied that motion

but gave Byrd the opportunity to submit authority requiring the former potential

juror to be re-called and seated. Byrd did not file a brief or otherwise submit such

authority to the court.

      Byrd appealed his conviction, arguing that the trial court erred by declaring a

mistrial rather than seating the potential juror. The state appellate court affirmed

the trial court. See People v. Byrd, 77 N.E.3d 719 (Ill. App. Ct. 2d Dist. 2017). The

Illinois Supreme Court denied Byrd’s petition for leave to appeal on that issue. See

People v. Byrd, 108 N.E.3d 832 (Ill. 2018). Byrd raises that issue again in his petition

in this Court.

                                       Analysis

      When a state court has adjudicated a claim on the merits, a federal habeas

court may not grant relief unless the state court’s decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or was based on “an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d) (emphasis added). To prevail under this

standard, the “prisoner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well



                                           2
   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 3 of 6 PageID #:7228




understood and comprehended in existing law beyond any possibility of fairminded

disagreement.” Ward v. Neal, 835 F.3d 698, 703 (7th Cir. 2016).

      Byrd argues that once the trial court found a Batson violation, it failed to apply

the proper remedy. To be clear, Byrd does not argue that the state court erred in

determining whether a Batson violation occurred. Rather, Byrd claims that the state

court erred in determining the remedy for the violation it found.

      But in Batson, “the Supreme Court reserved the question of what remedy was

appropriate, though it stated two possible options were ordering a mistrial and

starting again with a new venire, or seating the improperly challenged jurors.”

Jimenez v. City of Chicago, 877 F. Supp. 2d 649, 660 (N.D. Ill. 2012), aff’d, 732 F.3d

710 (7th Cir. 2013). Indeed, the Supreme Court:

             express[ed] no view on whether it is more appropriate in a
             particular case, upon a finding of discrimination against
             black jurors, for the trial court to discharge the venire and
             select a new jury from a panel not previously associated
             with the case, or to disallow the discriminatory challenges
             and resume selection with the improperly challenged
             jurors reinstated on the venire.

Batson v. Kentucky, 476 U.S. 79, 99 n.24 (1986). As the Seventh Circuit explained

further, “the Supreme Court has made it clear that the fashioning of a [Batson]

remedy is a matter upon which state courts are to be accorded significant latitude.”

Koo v. McBride, 124 F.3d 869, 873 (7th Cir. 1997).

      In this case, the state court’s decision to declare a mistrial and summon a new

venire was consistent with the Supreme Court’s suggested remedies. Byrd has made

no argument to the contrary. Thus, the state court’s decision was not contrary to, or



                                          3
   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 4 of 6 PageID #:7229




an unreasonable application of, clearly established federal law, so the Court must

deny Byrd’s petition under 28 U.S.C. § 2254(d).

      Byrd argues that “when the trial court declares a mistrial over the defendant’s

objection, the defendant can only be retried if the mistrial was a manifest necessity.”

R. 18 at 4. But the “manifest necessity” standard applies only once jeopardy attaches,

and jeopardy does not attach until a jury is impaneled. See Martinez v. Illinois, 572

U.S. 833, 839 (2014) (“There are few if any rules of criminal procedure clearer than

the rule that jeopardy attaches when the jury is empaneled and sworn.”). No jury was

impaneled here, so a finding of “manifest necessity” was not required. In any event,

since the Supreme Court has held that declaring a mistrial is a proper remedy for a

Batson violation, the Court presumes that a second trial in that circumstance would

not implicate double jeopardy any more than a mistrial declared because a jury

deadlocked during deliberations. See United States v. Moore, 617 Fed. App’x 562, 566

(7th Cir. 2015) (“And a ‘jury’s inability to reach a decision is the kind of

‘manifest necessity’ that permits the declaration of a mistrial and the continuation of

the initial jeopardy that commences when the jury was first impaneled.’” (quoting

Yeager v. United States, 557 U.S. 110, 118 (2009))); United States v. Morgan, 929 F.3d

411, 425 (7th Cir. 2019) (“[T]he trial judge when declaring a mistrial did not use the

words ‘manifest necessity,’ but they are neither magic nor necessary when sufficient

justification appears in the record.”). Byrd cites no authority to the contrary.

      Byrd also argues that the “trial court abused its discretion when it imposed an

86-year prison sentence.” R. 1 at 8. The state appellate court held that Byrd forfeited



                                           4
   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 5 of 6 PageID #:7230




this argument because he raised it in a single sentence and failed to make any

argument or cite any authority. See Byrd, 77 N.E.3d at 727. Thus, he has failed to

raise this argument through a complete round of state review, and it is not cognizable

on habeas review. See Crutchfield v. Dennison, 910 F.3d 968, 972 (7th Cir. 2018) (“A

federal court will not hear a state prisoner’s habeas claim unless the prisoner has

first exhausted his state remedies by presenting the claim to the state courts for one

full round of review.”). In any event, to the extent Byrd intends to argue that his

sentence violates the Eighth Amendment because it is disproportionate to his crime,

an 86-year sentence for murder and robbery is not so “grossly disproportionate” that

it violates the proportionality principle established by the Supreme Court. See

Harmelin v. Michigan, 501 U.S. 957 (1991) (rejecting a challenge to a mandatory life-

without-parole sentence for a first offense involving 672 grams of cocaine); Ewing v.

California, 538 U.S. 11 (2003) (affirming a sentence of twenty-five-to-life for felony

theft of three golf clubs under the three-strikes rule).

      Lastly, the Court declines to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c)(2). Rule 11(a) of the Rules Governing § 2254 Cases provides that the

district court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” See Gonzalez v. Thaler, 132 S.Ct. 641, 649 n.5 (2012).

To obtain a certificate of appealability, a habeas petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

demonstration “includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different


                                           5
   Case: 3:19-cv-50184 Document #: 21 Filed: 04/20/20 Page 6 of 6 PageID #:7231




manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); see also Lavin v.

Rednour, 641 F.3d 830, 832 (7th Cir. 2011). For the reasons discussed, Byrd has not

made such a showing. Accordingly, certification of Byrd’s claim for appellate review

is denied.

                                    Conclusion

      Therefore, Byrd’s petition is denied and the Court declines to issue a certificate

of appealability.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: April 20, 2020




                                          6
